”

Case 1:18-cr-00578-AJN Document 30 Filed 04/15/19 Page 1 of 7

 

UNITED STATES DISTRICT COURT 0 R (5 | Nl! A [
SOUTHERN DISTRICT OF NEW YORK PVE
eK t
UNITED STATES OF AMERICA
SUPERSEDING INFORMATION
~ Va '
S118 Cr. 578 (AJN)
GERARD SCPARTA,
Defendant.
=- _ = — - ~_ - a -~ - _ _~ _ —_ -~ -xX
COUNT ONE

(Theft of Public Funds)

The United States Attorney charges:

1. From at least in or about 1997 up to and including at
least in or about 2017, in the Southern District of New York and
elsewhere, GERARD SCPARTA, the defendant, embezzled, stole,
purloined, and knowingly converted to his use and the use of
others, and without authority, sold, conveyed, and disposed of
records, vouchers, money, and things of value of the United
States and a department and agency thereof, to wit, the United
States Social Security Administration (“SSA”), which exceeded the
sum of $1,000, and received, concealed, and retained the same
with intent to convert it to his use and gain, knowing it to have

been embezzled, stolen, purloined, and converted, to wit, SCPARTA

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH:
| DATE FILED: APR 15 209

 

 

 

 

 
Case 1:18-cr-00578-AJN Document 30 Filed 04/15/19 Page 2 of 7

fraudulently obtained approximately $638,586 in Social Security
disability benefits to which he was not entitled.
(Title 18, United States Code, Sections 641 and 2.)

¢

COUNT TWO
(False Statements)

The United States Attorney further charges:

2. From at least in or about 1997 up to and including at
least in or about 2017, in the Southern District of New York and
elsewhere, GERARD SCPARTA, the defendant, in a matter within the
jurisdiction of the executive branch of the Government of the
United States, knowingly and willfully made materially false,
fictitious, and fraudulent statements and representations, to
wit, SCPARTA submitted applications for and reports relating to
Social Security disability benefits in which he falsely stated,
among other things, that he was disabled, could not work, and had
no earnings, when in fact he worked as a security guard and host
at a strip club located in Manhattan, New York (the “Strip Club”)
from in or about April 2004 through at least in or about December
2017, earning a total of over approximately $1.6 million.

(Title 18, United States Code, Sections 1001(a) and 2.)

 
Case 1:18-cr-00578-AJN Document 30 Filed 04/15/19 Page 3 of 7

COUNT THREE
(False Statements in Connection with Social Security Disability
Benefits)

The United States Attorney further charges:

3. From at least in or about 1997 up to and including at
least in or about 2017, in the Southern District of New York and
elsewhere, GERARD SCPARTA, the defendant, made and caused to be
made false statements and representations of a material fact in
an application for payment and for a disability determination
under Subchapter II of Chapter 7 of Title 42 of the United States
Code (the “Subchapter”), and made and caused to be made false
statements and representations of a material fact for use in
determining rights to payment under the Subchapter, to wit,
SCPARTA submitted applications for and reports relating to Social
Security disability benefits in which he falsely stated, among
other things, that he was disabled, could not work, and had no
earnings, when in fact he worked as a security guard and host at
the Strip Club from in or about April 2004 through at least in or
about December 2017, earning a total of over approximately $1.6
million. ,

(Title 42, United States Code, Sections 408(a) (2) and (a) (3);
Title 18, United States Code, Section 2.)

 
Case 1:18-cr-00578-AJN Document 30 Filed 04/15/19 Page 4 of 7

COUNT FOUR
(Tax Evasion)

The United States Attorney further charges:

4. From at least in or about 2012 up to and including at
least in or about 2017, in the Southern District of New York and
elsewhere, GERARD SCPARTA, the defendant, willfully and knowingly
did attempt to evade and defeat the payment of a substantial part
of the income taxes due and owing by SCPARTA to the United States
of America for the tax years 2012 through 2016, by various means,
including, among others, concealing and attempting to conceal
from the Internal Revenue Service (“IRS”) the nature and extent
of his income by utilizing a nominee company registered to his
wife to report income SCPARTA earned from the Strip Club and
falsely underreporting that income by a total of approximately
$268,602 for the tax years 2012 through 2016. {

(Title 26, United States Code, Section 7201; Title-18 United
States Code, Section 2.)

FORFEITURE ALLEGATION

 

5. As a result of committing the offense alleged in Count
One of this Information, GERARD SCPARTA, the defendant, shall
forfeit to the United States, pursuant to Title 18, United States
Code, Section 981(a) (1) (C) and Title 28, United States Code,

Section 2461(c), any and all property, real and personal, that
we AS

- a

Case 1:18-cr-00578-AJN Document 30 Filed 04/15/19 Page 5 of 7

constitutes or is derived from proceeds traceable to the
commission of said offense, including but not limited to a sum of
money in United States currency representing the amount of
proceeds traceable to the commission of said offense.

Substitute Assets Provision

 

6. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States
. Case 1:18-cr-00578-AJN Document 30 Filed 04/15/19 Page 6 of 7

Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the forfeitable ‘property.
(Title 18, United States Code, Section 9811,

Title 21, United States Code, Section 853, and
Title 28, United States Code, Section 2461.)

GEOFFREY S. BERMAN psv
United States Attorney.
Case 1:18-cr-00578-AJN Document 30 Filed 04/15/19

Page 7 of 7

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

_ Ve _

GERARD SCPARTA,

Defendant.

 

INFORMATION
S118 Cr. 578 (AJN)

(18 U.S.C. §§ 641, 1001, and 2;
26 U.S.C. § 7201; 42 U.S.C. § 408.)

GEOFFREY S. BERMAN
United States Attorney.

i

 

 
